Case 1:21-cr-20240-JEM Document 37 Entered on FLSD Docket 07/14/2021 Page 1 of 1



                               UNITED STATES DISTW CT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      M lA M lDIV ISION

                        Case N um ber:ZI-ZOZ4O-CR -M A R TIN EZJBECE RR A

  U N ITED STA TES OF AM ER ICA ,




  N IV IA N E PETIT PHELPS,

         D efendant.
                                                /

                                             O R DER
         THIS CAUSE cam ebeforetheCourtuponasuaspontereview oftherecord.Aftercareful
  consideration,itis:
         O R D ERED A ND A DJUD G ED that
                Thepreviouscalendarcallandtrialdatesarehereby CAN CELLED.
                Thiscase issetforaSTATUS CONFERENCE on July 15,2021 at1:30 p.m .in
  theM inm iD ivision before the H onorable JoseE.M adinez. The Status Conferencew illtakeplace
  via Zoom ,w ith instructions to be sentto counselseparately.
                Calendarcalland trialwillberesetatthe StrtusConference.
         DONE AND ORDERED in Cham bersatM inmi,Florida,this 14th day ofJuly,2021.


                                                          '

                                              JO S E.M AR TIN EZ
                                                                 f
                                              UN ED STA TES D ISTRICT           E

  Copiesprovided to:
  M agistrate Judge Otazo-Reyes
  A llCounselofRecord
